Exhibit 10.54

 

EQUIPMENT FINANCE AGREEMENT

 

AGREEMENT #:_______________________

 

CUSTOMER   VENDOR OF EQUIPMENT ("Supplier") EPAZZ, INC.   DYNAMIC HEALTH IT
BILLING ADDRESS:   4016 CANAL STREET 1ST FLOOR CHICAGO, IL 60606   NEW ORLEANS,
LA 70119 COUNTY:    

 

EQUIPMENT DESCRIPTION (Attach separate Equipment List if needed)     S new    £
used

 

 

SEE EQUIPMENT LIST

 

EQUIPMENT LOCATION: Complete only if Equipment will not be located at Customer's
address above.

ADDRESS: 309 W. Washington St. Chicago, IL 60606

 

SCHEDULE OF PAYMENTS

Term (Months): 36

Number of Payments: 36

Amount of Each Payment: $585.25 x Number Prepayment(s): 1 + Administrative Fee
$395.00 + Security Deposit $0.00= Initial Amount Due: $980.25

 





Payment Due Date

£ 1st       £ 15th 

  Pro rata rental is calculated as follows: (Monthly Payment divided by 30 days
= Daily Rate) x (# of Days Between Acceptance Date and First Payment Date) =
Total. Pro rata payment is billed on your first invoice.

 

THIS EQUIPMENT FINANCE AGREEMENT ("Agreement") IS SUBJECT TO THE TERMS AND
CONDITIONS PRINTED HEREON AND ON THE FOLLOWING PAGES, ALL OF WHICH ARE MADE A
PART HEREOF AND WHICH CUSTOMER ACKNOWLEDGES HAVING READ. PLEASE READ CAREFULLY
BEFORE SIGNING.

 

THIS AGREEMENT, WHICH CONSISTS OF 5 PAGES, IS NOT BINDING UNTIL ACCEPTED BY
SECURED PARTY.

 

CUSTOMER: EPAZZ, INC.   SECURED PARTY: DIRECT CREDIT FUNDING, INC.       /s/
Shaun Passley   By      /S/ SIGNATURE SHAUN PASSLEY, PRESIDENT AND INDIVIDUALLY
  (Signature only)       8/14/2012   President (Date)   (Title)

 

 

THIS IS A NON-CANCELABLE AGREEMENT FOR THE TERM INDICATED

 

1. AGREEMENT. Subject to the terms of this Agreement, rather than pay the cash
price, Customer has chosen to request that Secured Party finance for Customer
the acquisition of personal property described above together with any
replacement parts, additions, repairs or accessories now or hereafter
incorporated in or affixed to (hereinafter referred to as the "Equipment").
Customer hereby promises to pay to Secured Party all amounts described in this
Agreement.

 

CONTINUED ON FOLLOWING PAGES

 

Page 1 of 5 Page Agreement



 

 

 

2. SECURITY INTEREST. The Customer is the owner of the Equipment and title to
the Equipment shall, prior to foreclosure, at all limes remain with the
Customer. Customer hereby assigns, transfers, pledges and grants to the Secured
party a first priority security interest in and lien upon the Equipment, and all
accessions thereto, substitutions and replacements therefor, and income and
proceeds (including insurance proceeds) thereof to secure the prompt payment and
performance as and when due of all obligations and indebtedness of the Customer
to the Secured Party, now existing or hereafter created under this Agreement and
otherwise. Customer authorizes Secured Party to file and/or record a financing
statement(s) under the Uniform Commercial Code ("UCC") or similar instrument to
perfect Secured Party's security interest in the Equipment and related property
and agrees to take any other action the Secured Party requests to protect its
rights under this Agreement including any landlord or mortgagee waiver. The
Equipment shall remain personal property even if installed in or attached to
real property. The security interest granted under this Section 2 shall only be
released and terminated when all obligations of the Customer to the Secured
Party have been indefeasibly paid in full in cash.

 

3. CUSTOMER REPRESENTATIONS. Customer acknowledges and agrees that Customer has
selected both: 1) the Equipment and 2) the Supplier(s). Customer acknowledges
that Secured Party has not participated in any way in Customer's selection of
the Equipment or the Supplier(s) and Secured Party has not selected,
manufactured, or supplied the Equipment. Customer also acknowledges that no
salesman or agent of the Supplier is authorized to waive or alter any term or
condition of this Agreement and no representation as to the Equipment or any
matter by the Supplier shall in any way effect Customer's duty to pay the
monthly payments and perform its other obligations as set forth in this
Agreement Customer represents that its exact legal name, state of formation,
location of its chief executive office and/or its place of residence as
applicable have been correctly identified to Secured Party.

 

4. ASSIGNMENT BY CUSTOMER PROHIBITED WITHOUT SECURED PARTY’S PRIOR WRITTEN
CONSENT. CUSTOMER SHALL NOT ASSIGN ANY OF ITS RIGHTS IN THE EQUIPMENT OR THIS
AGREEMENT, LEASE THE EQUIPMENT, PLEDGE OR TRANSFER THIS AGREEMENT, OR OTHERWISE
DISPOSE OF THE EQUIPMENT COVERED HEREBY.

 

5. APPLICABLE LAW AND VENUE. ALL MATTERS INVOLVING THE CONSTRUCTION, VALIDITY,
PERFORMANCE, OR ENFORCEMENT OF THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF WASHINGTON. CUSTOMER CONSENTS TO THE PERSONAL JURISDICTION OF THE
STATE AND FEDERAL COURTS LOCATED IN THE STATE OF WASHINGTON AND AGREES THAT AT
SECURED PARTY’S SOLE OPTION, JURISDICTION AND LOCATION FOR ANY DISPUTE, SUIT OR
ACTION ARISING UNDER OR IN RELATION TO THE AGREEMENT, AND ALL DOCUMENTS EXECUTED
IN CONNECTION THEREWITH, SHALL BE IN KING COUNTY, STATE OF WASHINGTON. CUSTOMER
AGREES THAT CUSTOMER WILL BRING SUIT AGAINST THE SECURED PARTY ONLY IN SUCH
COURTS. CUSTOMER WAIVES THE RIGHT OF JURY TRIAL. SECURED PARTY SHALL HAVE THE
OPTION OF COMMENCING AN ACTION IN ANY COURT HAVING JURISDICTION OVER THE SUBJECT
MATTER AND PARTIES TO THE TRANSACTION.

 

6. NO WARRANTY. SECURED PARTY, NOT BEING THE MANUFACTURER OF THE EQUIPMENT, NOR
MANUFACTURER’S AGENT, MAKES NO WARRANTY OR REPRESENTATION, EITHER EXPRESS OR
IMPLIED, AS TO THE FITNESS FOR A PARTICULAR USE OR OTHERWISE, QUALITY, DESIGN,
CONDITION, CAPACITY, SUITABILITY, MERCHANTABILITY OR PERFORMANCE OF THE
EQUIPMENT OR OF THE MATERIAL OR WORKMANSHIP THEREOF. IT BEING AGREED THAT THE
EQUIPMENT IS FINANCED "AS IS" AND THAT ALL SUCH RISKS, AS BETWEEN SECURED PARTY
AND CUSTOMER, ARE TO BE BORNE BY CUSTOMER AT ITS SOLE RISK AND EXPENSE. CUSTOMER
ACCORDINGLY AGREES NOT TO ASSERT ANY CLAIM WHATSOEVER AGAINST SECURED PARTY
BASED THEREON.

 

7. TERM. The initial term of this Agreement is set forth on the first page of
this Agreement. The term begins on the earlier of the following dates: (a) the
date Customer requests Secured Party to make payment to the Supplier; or (b) the
Acceptance Date as indicated on the Verification Certificate and shall end upon
the earlier of (a) full performance and observance by Customer of each and every
term, condition and covenant set forth in this Agreement, and any Schedules
hereto and any extensions hereof or (b) Secured Party's termination of this
Agreement pursuant to Section 17 hereof.

 

8. PAYMENT; SECURITY DEPOSIT. The periodic payments shall be in the amount
designated in the schedule of payments and shall commence on the indicated
payment due date immediately following the Equipment Acceptance Date. Customer
shall pay Secured Party payments on or before the due date, at the office of
Secured Party or to such other person or place as Secured Party may designate in
writing. Customer agrees to pay a pro rata payment (based on the monthly
payments) for the period from the Acceptance Date, to the due date of the first
payment. Said pro rata payment shall be in addition to the first payment and
shall be made simultaneously with the first payment. Any security deposit shall
remain as security for performance of all the terms and conditions of this
Agreement. In the event any default shall be made in the performance of any of
Customer's obligations under this Agreement, Secured Party shall have the right,
but shall not be obligated, to apply the security deposit to the curing of such
default. On the expiration or earlier termination or cancellation of this
Agreement, or any extension or renewal hereof, provided Customer has paid all of
the payments called for and fully performed all other provisions of this
Agreement, Secured Party will return to Customer any then remaining balance of
said security deposit, without interest. Said security deposit may be commingled
with Secured Party's other funds.

 

9. LATE CHARGES AND COLLECTION CHARGES. A late charge of 10% of the total
payment, or $10, whichever is greater, will be assessed when a payment is not
received on or before the due date. An additional late charge will be assessed
for each month a payment remains unpaid. If Customer's delinquency requires
additional collection efforts, a charge will be assessed in accordance with
Secured Party's collection charge schedule. In addition, Customer shall be
assessed for any charges levied by an outside collection agency following
Customer's default.

 

10. LOCATION AND USE OF EQUIPMENT. Customer shall keep the equipment at the
location designated in the Agreement, unless Secured Party, in writing, permits
its removal. The Equipment shall be used solely in the conduct of Customer's
business. Customer shall notify Secured Party if equipment is used for
transporting or storing product considered hazardous material. Customer warrants
that Equipment is used for commercial or business purposes and not for consumer,
personal, home or family purposes.

 

11. OPERATION, MAINTENANCE AND REPAIR. Secured Party shall not be obligated to
Install, erect, test, adjust, service or make repairs or replacements to the
Equipment. Customer shall bear the expense of all necessary repairs,
maintenance, operation, and replacements required to be made to maintain the
Equipment in proper working condition, using as a guide the maintenance program
described in the owner's manual, if any, for each item of Equipment and shall
perform all maintenance required to insure full validation of a manufacturer's
warranty on the Equipment. Customer shall comply with all laws and regulations
relating to ownership, possession, operation, use and maintenance of the
Equipment. No Equipment shall be used contrary to its intended use, or the
provisions of any insurance policy covering the Equipment.

 

12. NOTICES. Services of all notices under this agreement shall be sufficient if
given personally or mailed to Secured Party at 3455 S. 344th Way, Suite 300,
Federal Way, WA 98001, or P.O. Box 4568, Federal Way, WA 98063, or to Customer
at Customer's address set forth above or at such other address as a party may
provide in writing from time to time. Any notices required by this Agreement
shall be deemed to be delivered when a record property directed to the intended
recipient has been (a) deposited with the US Postal Service. (b) transmitted by
facsimile, (c) transmitted through the Internet, or (d) has been personally
delivered.

 

continued on following pages

Page 2 of 5 Page Agreement

 

 

 

13. LIABILITY AND INDEMNITY; LOSS AND DAMAGE. Customer shall indemnify and hold
Secured Party harmless from liability expense of every kind or nature from
whatever cause, including, but not limited to, the liability arising under any
statute, ordinance or regulation in connection with the use of the Equipment and
from all liability on account of any claim for personal injury, death, or
property damage to any person or party whatsoever, including Customer, arising
out of the manufacture, selection, operation, use, maintenance, or delivery of
the Equipment While it is not anticipated that Secured Party shall have any
liability for torts related to the Equipment, this indemnity covers tort
proceedings including any strict liability claim, any claim under another theory
related to latent or other defects and any patent, trademark or service mark
infringement claim. Such Indemnification shall survive the expiration,
cancellation, or termination of this Agreement Customer hereby assumes and shall
bear the entire risk of loss and damage to the Equipment from any cause
whatsoever, regardless of whether the loss is insured. In the event of loss or
damage to the Equipment, or to any part thereof, Customer, at the option of the
Secured Party, shall (a) Replace the same in good condition, repair and working
order; or (b) Replace the same, with like property of the same or greater value
provided, however, at Customer's option, the remaining obligation under this
Agreement can be satisfied by paying the Secured Party in cash the Stipulated
Agreement Value as of the loss date. Stipulated Agreement Value equals the sum
of: 1) all amounts due by Customer to Secured Party under this Agreement up to
the date of the loss or termination including, but not limited to, all Monthly
Payment Amounts, all taxes, all service charges and interest on delinquent
payments and any cost of collections owed pursuant to sections 17 and 18, 2) the
accelerated balance of the total amounts due for the remaining term of this
Agreement discounted to present value at a discount rate of 5% per annum and 3)
all other amounts due from Customer to Secured Party including interest and
service charges through the date of full payment to the Secured Party of all
Customer obligations. Except as expressly provided in this paragraph, total or
partial destruction of any of the Equipment or total or partial loss of use or
possession thereof to Customer shall not release or relieve Customer from the
duty to pay the payments herein provided.

 

14. INSURANCE. Customer, at its own expense, shall keep the Equipment insured
for the full term of this Agreement for the full insurable value thereof against
all risks of loss or damage, and against such other risks in such amounts as
Secured Party may specify, including liability Insurance, with limits not less
than $500,000 unless Secured Party specifies a different amount due to the
equipment location or use of equipment (bodily injury and property damage)
combined single limit. Provided, however, in those instances where Customer is
financing the Equipment defined by Secured Party as "mobile Equipment," Customer
shall procure and maintain, for the full Agreement term, all risk physical
damage insurance as opposed to insurance against fire and theft, with extended
or combined coverage. All insurance policies must provide that no cancellation
shall be effective without thirty (30) days' prior written notice to Secured
Party. Customer shall deliver to Secured Party the policies or evidence of
insurance with a standard form of endorsement attached thereto showing Secured
Party to be named as an additional insured, together with receipts for the
premiums thereunder. Customer shall, at the request of Secured Party, name as
Loss Payee such party who may have a security interest in the Equipment.

 

15. CUSTOMER'S FAILURE TO PAY TAXES, INSURANCE, ETC. Should Customer fail to
make any payment or do any act as herein provided, then Secured Party shall have
the right, but not the obligation without notice to or demand upon Customer, and
without releasing Customer from any obligation hereunder.to make or do the same
and to pay, purchase, contest, or compromise any encumbrance, charge or lien
which in the judgment of Secured Party appears to affect the Equipment, and in
exercising such rights, incur any liability and expend whatever amounts In Its
absolute discretion it may deem necessary therefore. Should Customer fail to
provide Secured Party the policies or evidence of insurance described herein,
Secured Party shall have the right, but not the obligation, to secure insurance
on the Equipment in such form and amount as Secured Party deems reasonable to
protect Secured Party's interests. Customer understands that, if Secured Party
secures insurance on the Equipment the insurance may not name Customer as an
insured and may not fully protect Customer's Interests. Customer agrees that, if
Secured Party secures insurance on the Equipment, Customer will pay an insurance
charge that may be substantially higher than the premium that Customer would pay
if Customer placed said insurance independently. Customer agrees that, In
addition to the premium, the insurance charge Customer is required to pay
Secured Party will Include an Interest charge, administrative and processing
fees, which will result In profit to Secured Party and Its agents. All sums so
incurred or expended by Secured Party shall be without demand immediately due
and payable by Customer and shall bear Interest at eighteen percent (18%) per
annum if not prohibited by law, otherwise at the highest lawful contract rate.
The parties agree that any claim, dispute, or controversy regarding insurance or
any fee charged by Secured Party for securing insurance or for any other action
taken by Secured Party under this Agreement will, upon demand by either party,
be submitted to binding arbitration conducted by the American Arbitration
Association in Seattle, Washington; provided however, such agreement does not
authorize class arbitration or entitle any party to bring third parties or other
claims into the arbitration proceeding. This agreement to arbitrate certain
claims does not limit the right of any party to commence or continue any legal
action with respect to other claims arising under this Agreement.

 

16. AUTHORITY TO SIGN. If Customer is a Limited Liability Company ("LLC"),
partnership or corporation, the person signing the Agreement on behalf of such
LLC, partnership or corporation hereby warrants that (s)he has full authority
from the LLC, partnership or corporation to sign this Agreement and obligate the
LLC, partnership or corporation.

 

17. DEFAULT AND REMEDIES. If (a) Customer fails to make any payment required
pursuant to this Agreement when due, (b) Customer fails to perform any
obligation in this Agreement or any other agreement with Secured Party or its
assignees, (c) any representation or warranty by the Customer contained herein
is false, (d) as solely determined by the Secured Party, an adverse change
occurs in the Customer's financial condition or Secured Party believes the
prospect of payment or performance is impaired or (e) Customer attempts or
actually repudiates or revokes this Agreement or any other agreement with
Secured Party or its assignees, then Customer will be in default. If Customer is
in default, Secured Party, with or without notice to Customer, shall have the
right to exercise any one or more of the following remedies, concurrently or
separately, and without any election of remedies being deemed to have been made.
Secured Party may (a) retain Customer's security deposit, (b) cancel this
Agreement and the Secured Party's remaining obligations. (c) sue for and recover
from Customer any and all amounts due under this Agreement, including the
Stipulated Agreement Value,(d) enter upon Customer's premises and without any
court order or other process of law and foreclose on, repossess and remove the
Equipment, or render the Equipment unusable without removal, either with or
without notice to Customer provided that such action shall not terminate this
Agreement unless Secured Party notifies Customer in writing, (e) require the
Customer to assemble and make the Equipment available to the Secured Party at a
location determined by the Secured Party, (f) upon notice to Customer required
by law, foreclose on and sell the Equipment to any party at a private or public
sale and at any sale Secured Party may be the purchaser, (g) upon such terms and
conditions as the Secured Party alone shall determine, foreclose and lease the
Equipment to any third party upon notice to Customer required by law. (h) refer
this Agreement to an attorney for collection; or (i) pursue any other remedy
available to the Secured party under any agreement or applicable law. Customer
agrees to pay all costs of collection including, but not limited to, costs of
repossession, and any other expenses associated with the collection efforts,
including but not limited to long distance telephone charges and travel costs.
Secured Party shall apply the net proceeds of any sale or lease of the Equipment
after deducting all costs of such disposition, including, but not limited to,
costs of transportation, repossession, storage, refurbishing, advertising and
broker fees, to the obligations of Customer hereunder with Customer remaining
liable for any deficiency. Customer agrees that Secured Party will not be
responsible for paying Customer for any consequential or incidental damages
resulting from or in connection With default by Secured Party under this
Agreement. Customer agrees that any delay or failure to enforce Secured Party's
rights under this Agreement does not prevent Secured Party from enforcing any
rights at a later time. Secured Party may use any of the remedies available
under Article 9 of the UCC as enacted in the State of Washington or any other
law.

 

18. ATTORNEY'S FEES AND EXPENSE. In the event Secured Party is required to
retain an attorney to assist in the enforcement of its rights under this
Agreement, it shall be entitled to a reasonable attorney's fee, however
incurred, in addition to costs and necessary disbursements, whether or not suit
becomes necessary, including fees incurred on appeal or in connection with a
bankruptcy proceeding.

 

continued on following pages

 

Page 3 of 5 Page Agreement



 

 

 

19. TITLING. If requested by Secured Party, Customer shall cause Equipment
subject to title registrations laws to be titled as directed by Secured Party.
Customer shall advise Secured Party promptly as to any necessary re-titling.
Debtor shall cause all documents of title to be furnished within sixty (60) days
of the date of any titling effected by Customer.

 

20. TAXES. Customer shall pay and discharge all sales, use, property and other
taxes now or hereafter imposed by any taxing authority upon the Equipment based
upon the ownership, possession or use thereof, together with any penalties or
interest in connection therewith, and will submit written evidence of the
payment at Secured Party's request.

 

21. SECURED PARTY'S ASSIGNMENT. Secured Party may assign all or any of Secured
Party's other rights hereunder. After such assignment, Customer waives any right
Customer may have to claim or assert any defenses, setoffs or counterclaims
against assignee of Secured Party. Customer will settle all claims arising out
of alleged breach of warranties, defenses, setoffs and counterclaims it may have
against Secured Party directly with Secured Party and not set up any such claims
against Secured Party's assignee. An assignee of Secured Party shall not be
obilgated to perform any of Secured Party's obligations under this Agreement.
Customer, on receiving notice of any such assignment, shall abide thereby and
make payment as may therein be directed. Following such assignment, solely for
the purpose of determining assignee's rights hereunder, the term "Secured Party"
shall be deemed to include or refer to Secured Party's assignee.

 

22. OFFER AND ACCEPTANCE. Customer's signing of this document shall constitute
an offer to Secured Party to enter into the Agreement. In consideration of
Secured Party's time and effort in reviewing and acting on the offer, Customer
agrees that its other shall be irrevocable for a period of thirty (30) business
days after the date it is submitted to Secured Party. Customer shall execute and
deliver such instruments and guarantees including, but not limited to, personal
guarantee, spouse's guarantee and or guarantees of any persons having an
ownership interest in the Customer and other instruments as Secured Party deems
necessary. Secured Party's signing of this Agreement shall constitute acceptance
of Customer's offer to enter Into this Agreement; provided that if Customer
falls to execute and deliver to Secured Party an Acknowledgment and Acceptance
of Equipment by Customer acknowledging its acceptance of the Equipment within
thirty (30) days after it is delivered to Customer, Secured Party shall have no
obligation with respect to this Agreement or any Schedule hereto.

 

23. LIMITED PREARRANGED AMENDMENTS; AUTHORIZATION; SPECIFIC POWER OF ATTORNEY.
In the event it is necessary to amend this Agreement to correct an obvious error
or to reflect a change In the amount financed by Secured Party or the
description of the Equipment, Customer agrees that any such amendment shall be
described in a letter from Secured Party to Customer, this Agreement shall be
deemed amended and such amendments shall be incorporated in this Agreement
herein as if originally set forth. Customer further grants to Secured Party a
specific power of attorney for Secured Party to sign, endorse or negotiate for
Secured Party's benefit any instrument representing proceeds from any policy of
insurance covering the Equipment.

 

24. ADDITIONAL DOCUMENTS, FINANCIAL STATEMENTS; CREDIT REPORTS. Customer shall
provide to Secured Party such documents as Secured Party shall reasonably
request to protect Secured Party's interest in the Equipment. Secured Party may
require from time to time, and Customer agrees to furnish. statements setting
forth the financial condition and operations of Customer. Customer authorizes
Secured Party, its successors, assigns and prospective assigns, to obtain a
personal credit profile on Customer or any guarantor from any credit reporting
company.

 

25. MISCELLANEOUS. Secured Party and Customer agree that original signatures
sent electronically on any document pertaining to this agreement shall be
accepted by Secured Party, Customer and all guarantors as binding and
enforceable and to have the same force and effect as original signatures.
Customer authorizes Secured Party to communicate with Customer through
electronic means. All Customer email addresses provided to Secured Party will be
confidential and will not be shared, sold or spammed. Delinquent payments and
other sums due under this Agreement shall bear interest at eighteen percent
(18%) per annum if not prohibited by law, otherwise at the highest lawful
contract rate. If there is more than one Customer, Secured Party may, with the
consent of any one of the Customers, modify, extend, or change any one of the
terms hereof without content or knowledge of the others, without in any way
releasing, waiving, or impairing any right granted to Secured Party against the
others. Customers and each of them are jointly and severally responsible and
liable to Secured Party under this Agreement. If Secured Party is required by
law to discount any unpaid payment or other sums payable by Customer hereunder,
then the parties hereto agree that the discount rate used shall be five percent
(5%) annually. If any provision of this Agreement is contrary to, prohibited by,
or held Invalid under applicable laws or regulations or any Jurisdiction in
which it is sought to be enforced, then such provision shall be considered
severable and inapplicable, but shall not invalidate the remaining provisions of
this Agreement.

 

26. TIME OF THE ESSENCE. Time is of the essence of this Agreement, and this
provision shall not be impliedly waived by the acceptance on any occasion of
late or defective performance.

 

 

 

ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT, OR TO FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.

 

Page 4 of 5 Page Agreement



 

 

 



GUARANTEE

 

To induce Secured Party to enter into an Agreement with or otherwise extend
financial accommodations to EPAZZ, INC. Customer"), the undersigned Guarantor
unconditionally guarantees to Secured Party the prompt payment when due of all
Customer's obligations to Secured Party. Secured Party shall not be required to
proceed against the Customer or the Equipment or enforce any other remedy before
proceeding against the undersigned. The undersigned waives notice of acceptance
hereof and all other notices or demand of any kind to which the undersigned may
be entitled. The undersigned consents to any extensions or modifications granted
to Customer and the release and/or compromise of any obligations of Customer or
any other obligors and guarantors or any collateral therefore without notice and
without In any way releasing the undersigned from his or her obligations
hereunder. Guarantor waives any right to require Secured Party to apply payments
in a certain manner and acknowledges that Secured Party may apply payments
received In the fashion most advantageous to Secured Party. Furthermore,
Guarantor waives any and all claims against Customer, by subrogation or
otherwise, until such time as Customer's obligations to Secured Party are fully
and finally satisfied. This is a continuing guarantee and shall not be
discharged, impaired or affected by death of the undersigned or the existence or
nonexistence of Customer as a legal entity. This continuing Guarantee shall bind
the heirs, administrators, representatives, successors, and assigns of the
undersigned and may be enforced by or for the benefit of any assignee or
successor of Secured Party.

 

The provisions of the Guarantee shall extend to and apply to all the obligations
of Customer to Secured Party, now existing or hereafter made, incurred or
created, however arising, and whether set forth in separate agreements,
schedules, applications, orders or collateral documents. The execution of this
Guarantee shall not extinguish, release or waive any existing obligations,
promises, or guarantees of Guarantor for the benefit of Secured Party. The
undersigned agrees to pay a reasonable attorney's fee, and all other costs and
expenses incurred by Secured Party or its successors or assigns '" the
enforcement of the Guarantee, whether or not a lawsuit is started.

 

The undersigned personal guarantor consents to Financial Pacific leasing, LLC
obtaining a consumer credit report on the undersigned from time to time In the
credit evaluation and review process.

 

Law Which Applies, THIS AGREEMENT IS GOVERNED BY WASHINGTON LAW. EACH GUARANTOR
CONSENTS TO THE PERSONAL JURISDICTION OF THE COURTS OF THE STATE OF WASHINGTON
FOR ANY DISPUTE, SUIT OR ACTION ARISING UNDER OR IN RELATION TO THIS GUARANTEE
AND AGREES THAT ALL LAWSUITS COMMENCED BY A GUARANTOR AGAINST SECURED PARTY MUST
BE FILED IN SUCH COURTS. AT SECURED PARTY'S SOLE OPTION, VENUE (LOCATION) FOR
ANY PROCEEDING SHALL BE IN KING COUNTY, STATE OF WASHINGTON. EACH GUARANTOR
WAIVES THE RIGHT TO A JURY TRIAL SECURED PARTY SHALL HAVE THE OPTION OF
COMMENCING AN

ACTION IN ANY COURT HAVING PROPER JURISDICTION.

 

This Guarantee and each of Its provisions may be waived or modified only by
record signed by Secured Party. Secured Party's waiver of any right to demand
performance hereunder shall not be a waiver of any subsequent or other right to
demand performance hereunder. If any provision of this Guarantee shall be
determined to be unenforceable, then such provision shall be severed from this
Guarantee without affecting any other provision of the Guarantee which shall
remain fully enforceable.

 

 

/s/ Shaun Passley (No Title)   (No Title) SHAUN PASSLEY             Date
8/14/2012       Social Security # xxxxxxxxx  
Date                             Social Security #       Home Phone
  #xxx-xxx-xxxx   Home Phone #

 

 

(No Title)   (No Title)             Date                             Social
Security #   Date                             Social Security #       Home Phone
 #   Home Phone #

 



 

 

DELIVERY AND ACCEPTANCE AUTHORIZATION

 

Customer's signature authorizes Secured Party to verify by phone with a
representative of Customer the date the Equipment was accepted by the Customer;
the Equipment description, including the serial numbers; the schedule of
payments; that all necessary installation has been completed; that the Equipment
has been examined by Customer and is in good operating order and condition and
is in all respects satisfactory to Customer and that Equipment is accepted by
Customer for all purposes under the Agreement. This Information will be recorded
on a Verification Certificate, a copy of which will be forwarded to Customer
upon request. Customer hereby authorizes Secured Party to either insert or
correct the Secured Party and/or Vendor name(s), equipment description,
Equipment location and schedule of payments. Customer hereby authorizes Secured
Party to make payment to the Vendor upon completion of the Verification
Certificate.

 

CUSTOMER: EPAZZ, INC             /s/ Shaun Passley     Date: 8/14/2012 SHAUN
PASSLEY PRESIDENT AND INDIVIDUALLY    

 

 

Page 5 of 5 Page Agreement



 

 

 

EQUIPMENT LIST

 

1. HiTech Compliance Software for MS Health Software Corp

 

AN ELECTRONIC VERSION OF THIS DOCUMENT SHALL BE CONSIDERED AN ORIGINAL.

 

SECURED PARTY: DIRECT CREDIT FUNDING, INC.   CUSTOMER: EPAZZ, INC.           By:
/s/ signature   By: /s/ Shaun Passley         SHAUN PASSLEY           ITS:
President   ITS: PRESIDENT AND INDIVIDUALLY           DATE: 8/16/12   DATE:
8/14/2012

 

 

Page 1 of 1 Page Equipment List

1

 



 

 

PRE-FUNDING ACCEPTANCE AGREEMENT

AND

AUTHORIZATION TO COMMENCE

 

 

The Secured Party has received a request from the Customer to advance funds to
the Vendor(s) prior to delivery of the equipment. As adequate and valuable
consideration for Secured Party and/or Assignees to advance funds to the
Vendor(s), the Customer acknowledges this is a non-cancelable agreement and
unconditionally agrees to the following:

 

 

X Initial Here → /s/ SP

Customer agrees to accept the equipment described on the Agreement at the
Vendor's location

of business. Customer acknowledges full responsibility for loss or damage to the
equipment from the time of Customer's acceptance at Vendor's place of business.
The undersigned agrees to settle all claims, defenses, set-offs and
counterclaims it may have with the Vendor of the goods and equipment directly
with the Vendor and not against Secured Party. Customer warrants to Secured
Party that the equipment is merchantable and fit for the purpose for which it
was selected. Customer makes this acceptance regardless of the working condition
or installation of the equipment.

        X Initial Here → /s/ SP The Agreement  will commence  and Customer will
begin making payments  to Secured Party, regardless  of the  actual date  of
delivery, just as  if  the equipment  had  been  accepted  and delivered.
Customer understands that failure by the Vendor to deliver an equipment is the
sole responsibility of Customer and payments to Secured Party will not be
withheld for any reason.         X Initial Here → /s/ SP

By signature below the undersigned specifically authorizes and requests Secured
Party to make payment to the Vendor(s) of the equipment described in the
Agreement. Customer agrees that said equipment has not been delivered, installed
or accepted on a trial basis.

 

 

Customer's signature authorizes Secured Party to verify by phone with a
representative of Customer the equipment description, including serial numbers
and the schedule of payments. This information will be recorded on a
Verification Certificate, a copy of which will be forwarded to Customer upon
request. This Acceptance and Authorization supersedes any other Delivery and
Acceptance Authorization.

 

 

Customer understands and authorizes the conditions set forth in this agreement.

 

 

AN ELECTRONIC VERSION OF THIS DOCUMENT SHALL BE CONSIDERED AN ORIGINAL.

 

CUSTOMER: EPAZZ, INC.

 



    By: /s/ Shaun Passley   SHAUN PASSLEY     ITS: PRESIDENT AND INDIVIDUALLY  
  DATE: 8/14/2012

 



 

 

 

CERTIFICATE OF AUTHORITY FOR RESOLUTION OF BUSINESS ENTITY FOR FINANCING FROM
AND OTHERWISE DEALING WITH DIRECT CREDIT FUNDING, INC.

 

 

The undersigned secretary/authorized recorder of EPAZZ, INC. ("Business Entity")
does hereby certify that the following is a true and correct copy of resolutions
duly adopted by the governing body of the Business Entity and that said
resolutions are now in full force and effect.

 

RESOLVED that any one of the officers, general partners, members, managers or
agents (hereinafter individually referred to as an "Authorized Person" and
collectively, as the "Authorized Persons") listed below are authorized to take
the following actions in the name of and on behalf of the Business Entity.

 

1. To finance from DIRECT CREDIT FUNDING, INC. ("Secured Party") such equipment
or other personal property on such terms as said Authorized Persons deem
advisable and in the best interest of the Business Entity from time to time and
the execution of any agreement by any one of said Authorized Persons shall be
conclusive evidence of his/her approval thereof.

 

2. To sign and deliver all agreements and related documents, including any notes
or other evidences of indebtedness as may be requested by Secured Party.

 

3. To pledge as collateral security for the performance of the obligations of
the Business Entity to Secured Party, such assets of the Business Entity as may
be required and agreed upon between the Authorized Persons and Secured Party.

 

 

RESOLVED FURTHER that, except as indicated above, each one of the Authorized
Persons listed below is conferred with a general authority to deal on behalf of
and in the name of the Business Entity with Secured Party.

 

 

RESOLVED FURTHER that the following are the true and correct signatures and
designations of the Officers referred to:

 

NAMES   SIGNATURES   TITLES           SHAUN PASSLEY   /S/ Shaun Passley  
PRESIDENT                    

 

 

RESOLVED FURTHER that this resolution shall continue in t ce until notice in
writing of its revocation shall be given to and received by Secured Party at the
address described in paragraph 12 of the equipment finance agreement, by
certified mail, return receipt requested and notwithstanding the giving of such
notice, this resolution shall be effective as to all agreements entered into
prior to Secured Party's receipt of such notice.

 

 

RESOLVED FURTHER that the secretary/authorized recorder of the Business Entity
is hereby authorized to furnish this Certificate of Authority to Secured Party
and that a copy of this Certificate shall be conclusive evidence of the
authority of the Authorized Persons to deal with Secured Party on behalf of the
Business Entity.

 

Type of Business Entity (check one):  S Corporation  £ Limited Liability Company
 £ Partnership

 

DATED this 14th day of August, 2012.

 

/s/ Shaun Passley                              

Signature

 

Shaun Passley                                   

(Print Name) Secretary/Authorized Recorder

 

Signed and sealed (if necessary) with seal of the Business Entity.

 



 

 

 

AUTHORIZATION FOR DIRECT PAYMENTS

(ACH Debits)

 

 

 

Company Name:    EPAZZ,INC.   Agreement#:__________________

 

 

I (we) hereby authorize DIRECT CREDIT FUNDING, INC., its successors and assigns,
or its assigns, herein called COMPANY, to automatically withdraw from my (our)

 

 

(Please Select One): £ Checking Account £ Savings Account

 

 

indicated below any and all sums due in connection with the Agreement identified
above. The undersigned authorizes the debit of regular monthly payments as well
as debit entries for charges where the amount and time frame varies, including,
but not limited to insurance, tax, NSF and late fee payments. I(we) acknowledge
that the origination of ACH transactions to my (our) account must comply with
the provisions of U.S. Law. I(we) also acknowledge that the Company may assign
the account to a third party and that assignee may then initiate debit entries
pursuant to this authorization.

 

 

Bank Name Citibank   Branch: River North           City: Chicago   State: IL    
      Routing Number: xxxxxxxxx   Account #: xxxxxxxxx

 

 

This authorization is to remain in full force and effect until Company has
received written notification seven (7) business days before the due date.

 

*** To view your monthly invoice, go to fastpay.finpac.com to register.

No written notice will be forwarded.***

 

 









By: /s/ Shaun Passley   SHAUN PASSLEY     Its: PRESIDENT AND INDIVIDUALLY    
Date: 8/14/2012     Phone
Number xxx-xxx-xxxx     E-mail
Address: shaun@epazz.net

 

 

 

PLEASE ATTACH A COPY OF A VOIDED CHECK.

 

 

 

AN ELECTRONIC COPY OF THIS AGREEMENT WITH SIGNATURE SHALL BE CONSIDERED AN
ORIGINAL

 

Page 1 of 1 Page Automatic Payment Plan



2

 

 

ADDENDUM PAY PROCEEDS DIRECTION

 

 

 

Customer: EPAZZ, INC.

 

Secured Party: DIRECT CREDIT FUNDING, INC.

 

 

 

By signature below the Customer hereby authorizes and instructs the Secured
Party, and or its assigns to disburse the following amounts to the payees
designated below:

 

 

 

 

 

 

Payee Name     Amount DYNAMIC HEALTH IT     $ 13,870.00   Total Amount to be
Disbursed   $ 13,870.00

 

Customer hereby acknowledges and confirms its obligations under the EFA and any
personal guarantee(s) executed by the undersigned.

 

Disbursement by the Secured Party, and or its assigns, in accordance with the
foregoing instructions shall constitute payment to and receipt by Customer of
such disbursements.

 

 

 

AN ELECTRONIC VERSION OF THIS DOCUMENT SHALL BE CONSIDERED AN ORIGINAL

 

 

 

CUSTOMER: EPAZZ, INC.

 



    By: /s/ Shaun Passley   SHAUN PASSLEY     ITS: PRESIDENT AND INDIVIDUALLY  
  DATE: 8/14/2012

 

 



 



App# 507657, 072012C .EFA   Page 1 of 1 Page Pay Proceeds Direction

 





 

